         Case 1:18-cr-00373-RJS Document 783 Filed 02/08/21 Page 1 of 1




                                                            February 4, 2021
BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
New York, NY 10007

       Re:     United States v. Gordon, 18 Cr. 373 (RJS)

Dear Judge Sullivan,

       This letter is respectfully submitted to request an additional 14-days to provide a status
update and inform the Court as to whether Mr. Gordon wishes to request a Fatico hearing or
proceed with sentencing.

       The undersigned reviewed the materials provided by the Government. A legal video call
was scheduled with Mr. Gordon at the MDC, Brooklyn for January 22, 2021 at 6:30 p.m. The
video call did not take place as Mr. Gordon was in quarantine.

        A further video call was scheduled for February 3, 2021 at 7:00 p.m. On February 3, 2021
the undersigned received a call from an officer at the MDC, Brooklyn who stated that the scheduled
video call could not take place as Mr. Gordon’s unit was in quarantine. The undersigned was not
able to establish contact with Mr. Gordon thereafter.

        Thus, the requested 14-day extension will allow the undersigned to schedule a further call
with Mr. Gordon and provide the requested status update to the Court. The Government has no
objection to this request.

       Thank you for your courtesy and consideration.

                                                            Respectfully submitted,

                                                            ________/s/________

                                                            James Kousouros, Esq.
c.c.
       Matthew Hellman                      Defendant's request is GRANTED.  Accordingly,
       Elinor Tarlow                        IT IS HEREBY ORDERED THAT Defendant's status
       Jun Xiang                            update is due February 18, 2021.
       Assistant United States Attorneys


                                                      02/08/2021
